Exhibit 10.1 AMENDMENT NO. 2 TO GUARANTY AMENDMENT NO. 2 TO GUARANTY, dated as of July 8, 2008 (this “Amendment”), by and between ANTHRACITE CAPITAL, INC., a Maryland corporation whose address is 40 East 52nd Street, New York, New York 10022 (collectively, “Guarantor”) and DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, a branch of a foreign banking institution whose address is 60 Wall Street, New York, New York 10005 (“Buyer”). Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Guaranty (as hereinafter defined). RECITALS WHEREAS, Anthracite Funding, LLC (“Seller”), AHR Capital DB Limited (Removed Seller”), Buyer and Deutsche Bank AG, London Branch (“Removed Buyer”) are parties to that certain Master Repurchase Agreement and Annex I to Master Repurchase Agreement Supplemental Terms And Conditions, dated as of December 23, 2004, as supplemented by the English Loan Supplement dated December 23, 2004, the Joinder, dated August 24, 2005, and the Joinder, dated October 24, 2005, and as amended by that certain Amendment No. 1 to Annex I to Master Repurchase Agreement Supplemental Terms and Conditions, dated February 8, 2007 (and as otherwise amended, restated, supplemented or otherwise modified from time to time, the “Repurchase Agreement”); and WHEREAS, Guarantor has entered into that certain Guaranty, dated December 23, 2004, in favor of Buyer, as amended by that certain Amendment to Guaranty dated as of February 27, 2007, whereby Guarantor guaranties all of Seller’s obligation to Buyer under the Repurchase Agreement (and as otherwise amended, restated, supplemented or otherwise modified from time to time, the “Guaranty”) WHEREAS, Buyer, Removed Buyer, Seller and Removed Seller desire to amend the terms of the Repurchase Agreement pursuant to that certain Amendment No. 2 To Master Repurchase Agreement And Annex I To Master Repurchase Agreement Supplemental Terms And Conditions, dated as of the date hereof (the “Amendment to MRA”); WHEREAS,pursuant to the Amendment to MRA Removed Buyer and Removed Seller are no longer parties to the Transaction Documents (as defined in the Repurchase Agreement); WHEREAS, Buyer has requested, that as condition to the Amendment to MRA, Guarantor enter into the Amendment; and WHEREAS, Buyer and Guarantor desire to amend the Guaranty as more particularly set forth herein. NOW THEREFORE, in consideration of the premises and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Seller and Buyer hereby agree as follows: SECTION 1. Amendments. (a) Section 1 of the Guaranty is hereby amended by adding the following definitions: "Committed Facility" shall mean a credit facility under which Guarantor is a borrower and a party acceptable to Buyer is lender, whereby (i) the lender thereunder is unconditionally committed to make advances to Guarantor upon request by Guarantor (other than any conditions acceptable to Buyer); (ii) no event of default (or event which with notice or the passage of time, or both, would constitute an event of default) has occurred thereunder; and (iii) the period where such advances may be requested expires more than ninety (90) days from the date of determination. “Marketable
